Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 7:
	The amendments will be entered but the claims are still rejected as in the Final Office Action dated 8/31/2021 for the reasons provided in the Final Office Action, where it is noted that Yu teaches that the metal layer is adjacent to the dielectric layer (Fig. 2A).

Continuation of Box 12:
Regarding Applicant’s argument that Hendrix only teaches that tungsten chloride removes oxides that are HfO2 and ZrO2 and not removing oxides on a metal layer such that there is no reasonable expectation of success, it is noted that Fujikawa teaches removing oxide from a metal surface using a halogenation treatment using a gas such as HCl and Cl2. Hendrix teaches removing oxide using tungsten chloride where tungsten chloride is more effective at removing stable oxides than HCl and chlorine gas. Therefore, since Fujikawa indicates that HCl and chlorine are used to remove oxides from metals and Hendrix teaches that tungsten chloride is better at removing stable oxides than HCl and chlorine, tungsten chloride is also expected to be capable of removing oxides from metal since it is indicated as being superior to HCl and chlorine for removing oxides. Further, since Hendrix indicates that tungsten oxide is capable of removing oxides from a metal surface such as HfO2 and ZrO2, it would also be expected to remove oxides from other metal surfaces due to the similarities of metals, where since 
As to Applicant’s argument that tungsten chloride may damage the currently recited adjacent dielectric layer, it is noted that a showing such as a declaration indicating that one having ordinary skill in the art would expected tungsten chloride to damage the dielectric would be considered. However, it is noted that the dielectric surface of Yu is SiOx (0037) and Haukka teaches exposing a dielectric surface to a metal halide, where the dielectric includes SiO2 and the metal halide can be WClx (abstract, 0010, and 0034), suggesting that a dielectric surface such as silica can be acceptably exposed to a metal halide such as tungsten chloride. Additionally, as discussed more below, the newly cited reference of Blomberg also indicates that a metal halide such as tungsten chloride can be used to etch the surface of SiOx suggesting that such a metal halide can be used in an oxide removal process from the surface of silica.
As to Applicant’s argument over applying the HCl or NH3 treatment after treatment with tungsten oxide, as discussed above, the tungsten chloride treatment is understood to be more effective for removing oxides while the second treatment provides the hydroxylated surface as desired by Yu while maintaining the oxide free surface. In response to applicant's argument that the examiner's conclusion of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case, the combination of Fujikawa and Hendrix suggests that using tungsten chloride as an alternative to HCl or chlorine gas where tungsten chloride provides is better suited to removing stabile oxides, where Yu indicates it is desirable to hydroxylate the surface of the substrate after oxide removal. Therefore, the combination of providing tungsten chloride for oxide removal followed by exposing the HF and/or NH3 will provide more effective oxide removal and the hydroxylated surface as desired. 
Regarding Applicant’s argument that Fujikawa is non-analogous art, according to MPEP 2141.01(a)(I): Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In the current case, Fujikawa is directed toward altering the surface of a metal and includes a step of a halogenation treatment of heating and retaining a base material formed of metal in an atmosphere containing a halogen based gas so as to remove oxides from the surface (abstract, 0056, and 0096-0099). Therefore, the process of Fujikawa is considered to be pertinent to the problem faced by the inventor, i.e. removing and oxide film from a metallic surface via vapor phase halogen treatment. 

Regarding Applicant’s arguments over Habuka, it is noted that as written, it is not required for deposition to occur, where the prior art suggests flowing hydrogen during oxide removal for a time overlapping the claimed range. Therefore, the prior art provides the claimed process.
Regarding Applicant’s argument that Hankins has no disclosure or suggestion of the reagent, it is noted that Hankins provides the suggestion of using tris(dimethylamino)octadecylsilane to form the SAM on the dielectric surface, i.e. a C18 alkyl chain.
	Additionally, the reference of Blomberg (US 2018/0182597 A1) teaches performing atomic layer etching using a first vapor phase halide and a second vapor phase halide, where the first vapor phase halide can be a metal chloride such as tungsten chloride and the second vapor phase halide can be a non-metal halide such as HF (abstract, 0027-0028, 0055, and 0071-0073). They teach that the etching process can be used to remove contaminants such as oxides including tungsten oxide, hafnium oxide, zirconium oxide, etc. (0056 and 0144). They also indicate that the pressure can range from about 0.001 to about 100 Torr (0142). Therefore, Blomberg provides the suggestion of using metal halides such as tungsten chloride for the removal of oxides from metal surfaces such as tungsten, hafnia and zirconia, suggesting that tungsten chloride can be used with such metal oxides. They also indicate that the surface to be x (0144), indicating that a dielectric surface can be exposed to the metal halide vapor phase precursor for oxide or contaminant removal.
	Further, as written that claimed process can include depositing a metal on the surface using a metal halide so as to form an exposed metal surface, where Yu teaches that the surface is exposed to a deposition gas to deposit a metal containing layer on the first surface but not the surface modified with the SAM (0040 and Fig. 2A-D). They teach that the metal containing layer or metal-compound layer includes Ta, Ti, W, Co, Mo, etc. (0040). They teach that suitable metal-containing precursors include metal halides such as TaCl5, TaF5, TiCl4, WF6, etc. (0033-0035). Therefore, Yu provides the suggestion of exposing the surface to a metal halide to form an exposed surface after growing the SAM on the dielectric surface. Further, Haukka indicates depositing a layer using tungsten chloride as an alternative to WF6 (0034) using a pressure overlapping the claimed range providing the suggestion of using tungsten chloride as the deposition gas with a pressure overlapping the claimed range. Therefore, Yu and Haukka would still provide the suggestion of performing the claimed process with the interpretation of depositing a metal on the surface using a metal halide which will form the exposed metal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718